Name: Commission Regulation (EEC) No 2891/89 of 27 September 1989 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/10 Official Journal of the European Communities 28 . 9. 89 COMMISSION REGULATION (EEC) No 2891/89 of 27 September 1989 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, therefore be taken into account when fixing sluice-gate prices for the period 1 October to 31 December 1989 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (*) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1755/89 of 20 June 1989 fixing the levies and sluice-gate prices on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat jvere last fixed by Commission Regulation (EEC) No 1755/89 for the period 1 July to 30 September 1989, they must be fixed anew for the period 1 October to 31 December 1989 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 April to 31 August 1989 ; HAS ADOPTED THIS REGULATION : Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (4), as last amended by Regulation (EEC) No 3906/87 at 3% ; Article 1 1 . For the period 1 October to 31 December 1989, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, Whereas the value of the quantity of feed gram varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must / (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 172, 21 . 6. 1989, p. 8 . 0 OJ No L 282, 1 . 11 . 1975, p. 25. (4 OJ No L 370, 30 . 12. 1987, p . 11 . ( «) OJ No L 58, 1 . 3 . 1986, p. 45. 28 . 9. 89 Official Journal of the European Communities No L 279/ 1 1 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. Article 2 This Regulation shall enter into force on 1 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1989 . For the Commission Ray MAG SHARRY Member of the Commission No L 279/12 Official Journal of the European Communities 28 . 9 . 89 ANNEX to the Commission Regulation of 27 September 1989 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GAIT (%) 0103 91 10 88,33 41,20 0103 92 11 75,12 35,03  0103 92 19 88,33 41,20  0203 11 10 114,86 ' 53,57  0203 12 11 166,55 77,68  0203 12 19 128,64 60,00  0203 19 11 128,64 60,00  0203 19 13 186,07 86,78  0203 19 15 99,93 46,61  0203 19 55 186,07 86,78  - 0203 19 59 186,07 86,78  0203 21 10 114,86 53,57  0203 22 11 166,55 77,68  0203 22 19 128,64 60,00  0203 29 1 1 128,64 60,00  0203 29 13 186,07 86,78  0203 29 15 99 ,93 46,61  0203 29 55 186,07 86,78  0203 29 59 186,07 86,78  0206 30 21 138,98 64,82 7 0206 30 31 101,08 47,14 4 0206 41 91 138,98 64,82 7 0206 49 91 101,08 47,14 4 0209 00 11 45,94 21,43  0209 00 19 50,54 23,57  0209 00 30 27,57 12,86  0210 1111 166,55 77,68  0210 11 19 128,64 60,00  0210 1 1 31 323,91 151,07  0210 11 39 254,99 118,93  0210 12 11 99,93 46,61  0210 12 19 166,55 77,68  0210 1910 147,02 68,57  0210 19 20 160,80 75,00  0210 19 30 128,64 60,00  0210 19 40 186,07 86,78  0210 19 51 186,07 86,78  0210 19 59 186,07 86,78  0210 1960 254,99 118,93  0210 19 70 320,46 149,46  0210 19 81 323,91 151,07  0210 1989 323,91 151,07  0210 90 31 138,98 64,82  0210 90 39 101,08 47,14  1501 00 11 36,76 17,14 3 1501 00 19 36,76 17,14  1601 00 10 160,80 92,23 24 1601 00 91 269,92 158,28  28 . 9. 89 Official Journal of the European Communities No L 279/13 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 183,78 104,88 1602 10 00 128,64 80,79 26 1602 20 90 149,32 90,91 25 1602 41 10 281,41 167,32  1602 4210 235,46 135,70  1602 49 11 281,41 173,69  1602 49 13 235,46 142,50  160249 15 235,46 140,15  1602 49 19 155,06 88,61  1602 49 30 128,64 79,31  1602 49 50 76,96 56,98  1602 90 10 149,32 90,91 26 1602 90 51 155,06 88,61  1902 20 30 76,96 61,79  NB : The CN codes and the footnotes are defined in Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ) as amended.